Citation Nr: 0605537	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for facial scars, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractured mandible, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1974 to December 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In January 2005, a 
travel board hearing was held before the undersigned and a 
copy of the transcript has been associated with the claims 
folder.  The appeal is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's scars of the face have not been manifested 
by severe disfigurement; marked discoloration, color contrast 
or the like; visible or palpable tissue loss; or two 
characteristics of disfigurement.

3.  The veteran's residuals of fractured mandible have been 
manifested by limitation of motion of 44 millimeters and have 
not been characterized as severe malunion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
facial scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
4.118, Diagnostic Code (DC) 7800 (as in effect before and 
after August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured mandible have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.150, DCs 9904, 9905 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in July 2002 and September 2004, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in May 2004, as well as a supplemental statement of the 
case (SSOC) in December 2004, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his increased rating claims.  The 
Board, therefore, believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the May 2004 SOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying him of the VCAA may not have technically 
informed the appellant of each element of the VCAA, he was 
nonetheless properly notified of all the provisions of the 
VCAA by the May 2004 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While the September 
2004 letter was sent subsequent to the May 2003 rating 
decision, the claimant has not been prejudiced by the timing 
of the notice.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

I.  Increased rating for facial scars, currently evaluated as 
10 percent disabling.

The veteran is currently rated 10 percent under DC 7800.  The 
schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether application 
of the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Under the rating criteria in effect prior to August 30, 2002, 
moderately disfiguring scars are assigned a 10 percent 
disability rating.  A 30 percent rating is warranted for 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A note to DC 7800 states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 10 percent rating can be 
increased to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, DC 7800 (as in effect prior 
to August 30, 2002).

Effective August 30, 2002, one characteristic of 
disfigurement warrants the assignment of a 10 percent rating.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrant a 30 percent rating.  38 C.F.R. 
§ 4.118, DC 7800 (as in effect beginning on August 30, 2002).

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length. 38 C.F.R. § 4.118, DC 7800, Note (1) 
(as in effect beginning on August 30, 2002).

The veteran does not meet the requirements for a higher 
rating under the prior criteria of DC 7800.  The November 
2004 VA examination report reflects four visible scars on his 
face and a deviated septum.  There were two scars below each 
eye; one was 2.5 cm below the left orbit of the eye and the 
other was 2 cm below the right orbit of the eye.  The 
examiner noted that from a distance that the scars looked 
like permanent indentions below the eye.  There was no 
tenderness, adherence, ulceration, keloid formation, tissue 
loss, or limitation of function.  The examiner noted mild 
disfigurement with the indentation appearing to enhance the 
skin below the eyes.   The third scar was 5 cm on the right 
side of the neck and did not result in tenderness, adherence, 
ulceration, keloid formation, tissue loss, or limitation of 
function.  While the scar was noticeable from 10 feet, it was 
not disfiguring.  The fourth scar was on the lower lip 
extending into the inside of the lip.  There was no 
tenderness, adherence, ulceration, keloid formation, or 
tissue loss.  Although the scar was difficult to see, it made 
the lower lip asymmetrical and the lower lip did not move 
well when attempting to purse the lips.  Additionally, there 
was a 5 cm scar over the bridge of the nose which did not 
result in tenderness, adherence, ulceration, or keloid 
formation.  The examiner noted that the scar was slightly 
disfiguring, nasal mucosa was red and moist, and nares were 
patent bilaterally.  However, none of the characteristics of 
the scars arise to the level of being moderately disfiguring.  
There was certainly no showing of marked or unsightly 
deformity.  In fact, none of the scars were more than 
slightly disfiguring.    

Furthermore, the evidence has not shown that the veteran has 
marked discoloration, color contrast, or the like.  
Accordingly, a higher rating under the prior criteria is 
unwarranted.

When taking into consideration the revised criteria for DC 
7800, the Board notes that the November 2004 examination 
report revealed that there was no tissue loss for any of the 
scars.  Furthermore, there is no indication that there is a 
single characteristic of disfigurement for any of the scars.  
None of the scars exceed 5 cm and have all been described as 
having no tenderness, adherence, ulceration, or keloid 
formation.  The requirements for a higher rating have not 
been met. 

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259.

The Board notes that at his hearing, the veteran, through his 
representative, raised the issue of separately rating his 
scars.  However, separating out the different scars would not 
result in a higher rating since none of the scars 
individually meet the criteria for a compensable evaluation.  

Finally, there is no evidence that the veteran has been 
hospitalized or has been prevented from working due to his 
disability.  In any case, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

II. Increased rating for residuals of fractured mandible, 
currently evaluated as 10 percent disabling.

The veteran is currently rated 10 percent for residuals of a 
mandible fracture with TMJ dysfunction.  Diagnostic Code 
9904, which governs ratings of malunion of the mandible, 
provides a 10 percent evaluation for moderate displacement of 
the malunion of the mandible and a 20 percent evaluation is 
assignable for severe displacement.  38 C.F.R. § 4.150, DC 
9904.  This diagnostic code does not provide for an 
evaluation in excess of 20 percent.  Id.  

The November 2004 VA examination report does not reflect that 
the veteran has severe malunion as required for a 20 percent 
rating.  While the report mentions the veteran's mild bone 
loss related to tooth loss and residual temporo mandibular 
joint discomfort, there is not indication of a severe 
malunion.  Therefore, an increased rating under DC 9904 is 
unwarranted.

DC 9905, which governs ratings of limited motion of the 
temporomandibular articulation, provides that a 10 percent 
evaluation is warranted for interincisal range of motion from 
31 to 40 millimeters.  C.F.R. § 4.150, DC 9905.  A 20 percent 
evaluation is assignable for interincisal range of motion 
from 21 to 30 millimeters.  Id.  The note to DC 9905 provides 
that ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion.  Id.

The November 2004 VA examination report reflects that inter-
incisal range of motion improved from 20 millimeters after 
the fracture to 44 millimeters.  The veteran's limited motion 
more closely approximates the evaluation for 10 percent (31 
to 40 millimeters) though it does not currently arise to that 
level.  In any case, a higher rating is not warranted under 
DC 9905.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There is no objective clinical confirmation of pain (or 
painful motion) causing functional impairment or indications 
of premature fatigability, weakness, or incoordination, etc.  
The November 2004 VA examination report noted masticatory 
function loss but related it to subsequent tooth loss.  A 
higher rating on this basis is unwarranted.  See id. at 204-
7; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Finally, there is no evidence that the veteran has been 
hospitalized or has been prevented from working due to his 
disability.  In any case, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

An increased rating for facial scars, currently evaluated as 
10 percent disabling, is denied.

An increased rating for residuals of fractured mandible, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


